Citation Nr: 1809551	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected exostectomy first metatarsal cuneiform joint, right foot with degenerative joint disease. 


REPRESENTATION

Appellant represented by: Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1988 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran requested a Board videoconference hearing on his May 2014 substantive appeal (via a VA Form 9).  However, in February 2016 statement, he withdrew his request for a hearing.  Therefore, the Veteran's Board hearing request is withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.        § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Relevant to the Veteran's claim for an increased rating for his right foot disability, the Court has held that, where the record does not adequately reveal the current state of claimant's disabilities, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a Foot Conditions, including Flatfoot (Pes Planus) disability benefits questionnaire (DBQ) in February 2016.  The Board finds that a contemporaneous examination is necessary as the Veteran has alleged significantly worsening symptoms since this examination. 

Specifically, the Veteran alleged that his condition is far worse than is represented by his current rating.  Therefore, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected allergic rhinitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
Finally, due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right foot disability.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


